DETAILED ACTION
The present application, filed on 01/11/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s RCE filing on 10/13/2021.
Claims 1-20 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/616,243, filed on 01/11/2018. The priority is acknowledged. 

Response to Arguments
Applicant's arguments regarding claim 1, filed 06/25/2021, have been fully considered but they are not persuasive. 
Regarding claim 1, the co-pending provisional patent cited by Reed in paragraph 53 [0053], 61/829,743 (provisional application for US 2015/0259011 cited by examiner on 03/25/2021), “the complete disclosure of which is expressly incorporated by reference herein” teaches {Figure 35, [0264]} a CVT cooling system {820, 1020} including a CVT intake {830} configured to provide airflow to the CVT, wherein the CVT intake is positioned along the seating area between the frame and one of the plurality of body panels. The location of the CVT intake shown in Figure 10 of the present application is actually slightly behind the seating area, and the CVT intake disclosed by Reed’s incorporated CVT intake {828} in Figure 35 shows an almost identical location. 
additionally discloses {Figure 50} a CVT intake {996} positioned along interior closeouts between the seating area and the frame. 
Regarding claim 12, the first and second forward side members {208 + 212} disclosed by Reed are now interpreted/considered to include 216 {208 + 212 + 216}; and the first and second rear side members disclosed by Reed no longer are interpreted/considered to include 216 {now just 240}. 
Regarding claim 20, Reed clearly discloses {incorporated Figure 35} vents opened to an interior portion of the seating area. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2016/0288686).


    PNG
    media_image1.png
    521
    794
    media_image1.png
    Greyscale

Incorporated reference Figure 2 (US 2015/0259011)
Regarding claim 2, Reed discloses {Figures 30-35, and 50-54} interior closeout panels {312 + 320 + 322 + 324 + 330 + 334 + 336 + 374 + 376 + 378} that separate the seating area {140} from the frame {50}, wherein the CVT intake {44, 828, 996} is positioned adjacent  wherein at least a portion of the CVT intake is configured to provide closeout between the seating area and the frame {Figure 35}.
Regarding claim 9, Reed discloses {Figures 17-19} a roll-over protection system {200} that includes a plurality of members {208 + 210 + 212 + 214 + 216 + 218 + 240} extending over the seating area {20} and mounted to the frame {50}.  
Regarding claim 10, Reed discloses {Figures 20-22} the plurality of members {208 + 210 + 212 + 214 + 216 + 218 + 240} includes a side member {212} connected to the frame via a frame mounting bracket {250} and a nut retention bracket {252 or 256 [0093]}.  
Regarding claim 11, Reed discloses {Figures 20-22} the frame mounting bracket {250} is located on an exterior face of the frame {vertically} and the nut retention bracket {252 or 256 [0093]} is located on an interior face of the frame, wherein the nut retention bracket retains a plurality of nuts configured to receive bolts {259 [0091-0093]}.  
Regarding claim 12, Reed discloses {Figures 17-20} an off-road vehicle {2} comprising: a frame {50}; a plurality of body panels {12 + 352 + 354} connected to the frame; a plurality of ground engaging members {4 + 6}; a seating area {140} including one or more seats {270}; an engine {apart of powertrain 40 [0053]} located rearward of the one or more seats; and a roll-over protection system {22, 200} includes at least first and second forward side members {208 + 212 + 216}, first and second rear side members {240}, at least one forward cross member {210} and at least one rear cross member {218}, wherein first and second forward side members {208 + 212 + 216} extend longitudinally from a forward end to a rear end on opposite sides of the seating area, wherein the forward end {202} of the first and second forward side members is coupled to the frame forward of the seating area, the rear end {204} of the first and second 
Regarding claim 13, Reed discloses {Figure 5} that the first and second forward side members {208 + 212 + 216} are angled inward to connect the first and second forward side members to the frame {50} rearward of the seating area {140}.
Regarding claim 18, Reed discloses {Figures 20-21} the first and second forward side members {208 + 212 + 216} are connected to the frame {50} behind the seating area {140} via a frame mounting bracket {125, 250} and a nut retention bracket {252 or 256 [0093]}. 
Regarding claim 19, Reed discloses {Figures 20-21} the frame mounting bracket {125, 250} is located on an exterior face of the frame {vertically} and the nut retention bracket {252} is located on an interior face of the frame {Figure 20}, wherein the nut retention bracket retains a plurality of nuts configured to receive bolts {Figure 22 [0093]}.
Regarding claim 20, Reed discloses {Figure 3, [0053]} the CVT intake includes vents opened to an interior portion of the seating area {Deckard Figure 35, [0264]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Quinn (US 2019/0186620).
Regarding claim 3, Reed discloses {Figures 1-4} the plurality of body panels {12} includes at least a driver side door {352} and an extended cab door {354} located rearward of the driver side door, wherein the CVT intake {40} is located rearward of the driver side door.
However, Reed does not disclose the CVT intake is located below the extended cab door.
Quinn teaches {Figure 1} a CVT intake {100 or 106} located rearward of the driver side seat {120}, below a one-piece body panel. 
In light of the teachings of Quinn, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to locate the CVT intake below the extended cab door instead of above in order to better protect the CVT intake from undesirable external conditions.
Regarding claim 6, Reed discloses {Figures 30-32} a drain {314} on a rear floor section of the vehicle {310}. 
However, Reed does not explicitly disclose that the CVT intake includes a drain located on a bottom portion of the CVT intake.  
Quinn teaches {Figures 3-4} that the CVT intake {100} includes a drain {166} located on a bottom portion of the CVT intake [0015].  

Regarding claim 7, Reed does not explicitly disclose the drain is a duck-bill drain.
However, a duck-bill drain is a drain which effectively works as a one way valve, allowing liquid to exit, but not to enter.
Quinn teaches {Figures 3-4} a CVT intake {100} drainage system that allows water to exit, but not to enter [0015].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a duck-bill drain on the bottom portion of the CVT intake in order to function as a one way valve, allowing water to exit, but not to enter, as taught by Quinn [0015] and as the use of duck-bill drains are conventional in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Duquette (WO 2017/187411).
Regarding claim 4, Reed does not explicitly disclose the frame includes a rear outer vertical support member, wherein the CVT intake is located between the rear outer vertical support member and the driver side door and/or extended cab door. 
Duquette teaches {Figures 36-41} the frame includes a rear outer vertical support member {508}, wherein the CVT intake {504} is located between the rear outer vertical support member and the driver side door and/or extended cab door [00112-00113]. 
.
Claims 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Endrizzi (US 2019/0210668).
Regarding claim 5, Reed discloses {Figure 26} a seating frame {276}, wherein the one or more seats {270} are mounted to the seating frame.
However, Reed does not explicitly disclose the CVT intake includes air vents located above the seating frame.  
Endrizzi teaches {Figures 50-52} the CVT intake {80} includes air vents {990} located above the seating frame [0182-0183]. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include air vents located above the seating frame in order to “draw air into the CVT for cooling purposes” as taught by Endrizzi [0182].
Regarding claim 8, Reed does not explicitly disclose that the CVT intake includes a cavity for housing an air filter, wherein air received from within the seating area is provided through the air filter to the CVT.  
Endrizzi teaches {Figures 50-52} a CVT intake {80} including a cavity for housing an air filter {998}, wherein air received from within the seating area {24 + 26} is provided through the air filter to the CVT {52}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to .  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Safranski (WO 2012/018896).
Regarding claim 14, Reed discloses {Figure 19} a center cross member {214} connected between the first and second forward side members {208 + 212 + 216}.
However, Reed does not explicitly disclose first and second crossbar supports, wherein first crossbar support is connected between the first forward side member and the center cross member and wherein the second crossbar support is connected between the second forward side member and the center cross member.
[AltContent: rect][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    462
    605
    media_image2.png
    Greyscale

Modified Figure 2 (US 2012/0031694)

In light of the teachings of Safranski, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to further include first and second crossbar supports connected between the first and second forward side members and the center cross member in order to reduce displacement of the roll cage during a crash by improving the structural integrity with additional support.
Regarding claim 15, Reed discloses {Figures 5, and 19} the center cross member {214} is located rearward of the one or more seats {270}.  
Regarding claim 16, Reed does not explicitly disclose the first and second crossbar supports are connected to the center cross member via first and second crossbar support mounts.
Safranski teaches {Modified Figure 2, and Figure 5} the first and second crossbar supports {circled} are connected to the center cross member {arrow} via first and second crossbar support mounts {area where crossbar supports are in contact with the center cross member}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to mount first and second crossbar supports to the center cross member between respective first and second forward cross members in order to reliably secure the supports to the center crossbar.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Deckard as applied to claim 16 above, and further in view of Peterson (US 9,884,647).

Peterson teaches {Figures 2, and 8} the center cross member {42 or 43 or 49} includes a plurality of additional crossbar support mounts for receiving one or more attachments mounted to the center cross member rearward of the seating area.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a plurality of additional crossbar support mounts for receiving one or more attachments rearward of the seating area in order to secure down cargo or other portions of the vehicle even through rough terrains/driving conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allicock (US 2021/0207704) and Oyama (US 2021/0079985) both show a CVT intake located along a passenger door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614